In the matter of the request of the Governor for an opinion of the Judges of the Criminal Court of Appeals on the conviction and sentence to death of Aaron (Red) Harvey for the crime of murder. Opinion rendered.
Opinion of the judges rendered in response to the Governor on the conviction and sentence to death of Aaron (Red) Harvey.
Honorable J.C. Walton, Governor of the State of Oklahoma — Sir: *Page 25 
In response to your official communication of recent date presenting for consideration of the judges of this court the record of conviction of Aaron (Red) Harvey, who was, on May 10, 1923, by the judgment of the district court of McCurtain county, sentenced to suffer death by electrocution on July 13, 1923, for the murder of one Lydia B. Pope, alleged to have occurred in McCurtain county on or about the 27th day of April, 1923, you are informed that this is a companion case to that of Jack Pope, an advisory opinion on which conviction and sentence is herewith submitted to you.
The steps and proceedings leading up to the conviction of Aaron (Red) Harvey were practically identical with those leading up to the conviction of Jack Pope, and the opinion rendered by the judges to you relative to the conviction and sentence of Jack Pope is equally applicable to the conviction and sentence of Harvey. We deem it unnecessary, therefore, to restate our conclusions as to the conviction of Harvey in a separate opinion, and respectfully request that you will please consider the opinion rendered on the conviction and sentence of Jack Pope as applicable also to the conviction and sentence of Aaron (Red) Harvey.
For the reason stated in the Pope opinion, which accompanies this communication, the judges of this court conclude that the proceedings taken against Harvey were in every respect regular, and that all necessary legal steps were taken essential to the taking of human life under a charge of murder, and that his conviction and sentence of death has been in accordance with the law of the land.
MATSON, P.J., and DOYLE and BESSEY, JJ., concur. *Page 26